FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                            September 26, 2017
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
CHESTER L. BIRD,

      Petitioner - Appellant,

v.                                                            No. 17-8053
                                                     (D.C. No. 2:17-CV-00111-NDF)
WYOMING DEPARTMENT OF                                           (D. Wyo.)
CORRECTIONS STATE
PENITENTIARY WARDEN;
WYOMING ATTORNEY GENERAL,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before BRISCOE, MATHESON, and McHUGH, Circuit Judges.
                  _________________________________

       Chester Loyde Bird, a Wyoming state prisoner appearing pro se, requests a

certificate of appealability (COA) to appeal the district court’s dismissal of his 28 U.S.C.

§ 2254 habeas application because it was a second or successive petition. The court also

denied Bird’s motion to proceed in forma pauperis (IFP) on appeal, stating that Bird

failed to assert a reasoned, nonfrivolous argument on appeal and that his appeal would

not be taken in good faith. We deny a COA and Bird’s renewed motion to proceed IFP

on appeal and dismiss this matter.

       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       To be entitled to a COA, Bird must show “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right,

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000).

       In its order, the court noted that Bird’s most recent habeas application was nearly

identical to the one he filed in February 2017, and therefore second or successive.

See 28 U.S.C. § 2244(b)(1) (“A claim presented in a second or successive habeas corpus

application under section 2254 that was presented in a prior application shall be

dismissed.”).

       “A district court does not have jurisdiction to address the merits of a second or

successive . . . § 2254 claim until this court has granted the required authorization.”

In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam). Bird’s application for a

COA does not address the district court’s conclusion that it lacked jurisdiction because

the application was successive and filed without this court’s authorization, and we

discern no basis for concluding that jurists of reason would find the correctness of the

district court’s procedural ruling debatable.

       Further, because Bird has not presented “a reasoned, nonfrivolous argument on the

law and facts in support of the issues raised on appeal,” McIntosh v. U.S. Parole




                                                2
Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (internal quotation marks omitted), we deny

leave to proceed IFP.


                                           Entered for the Court



                                           ELISABETH A. SHUMAKER, Clerk




                                          3